Exhibit 10.4

SECOND AMENDMENT TO PURCHASE CONTRACT

THIS SECOND AMENDMENT TO PURCHASE CONTRACT (“Second Amendment”) is made
effective as of August 9, 2012, by and between TWIN CITY CROSSING, LLC
(“Seller”) and WHEELER INTERESTS, INC. (“Purchaser”).

RECITALS:

WHEREAS, Seller and Purchaser previously entered into that certain Purchase
Contract, dated June 11, 2012, as amended by First Amendment to Purchase
Contract, dated July 26, 2012 (as amended, the “Agreement”) for the sale of the
Property as defined in the Agreement, including, without limitation, certain
real property and improvements located in the Town of Batesburg-Leesville,
County of Lexington, South Carolina;

WHEREAS, Purchaser and Seller desire to further amend the Agreement as set forth
herein;

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt of which is hereby acknowledged, Purchaser and Seller
hereby undertake and agree as follows:

1. Defined Terms. Terms defined in the Agreement shall have the same meanings in
this Second Amendment unless specifically modified herein.

2. Inspection Period Agreements. Purchaser and Seller agree that the Review
Period, as defined in Section 3(A) of the Agreement, is extended to and
including August 16, 2012.

3. Execution by Facsimile/Counterparts. Execution of this instrument may be
evidenced by facsimile signature which shall be deemed an original for all
purposes. To facilitate execution, this Second Amendment may be executed in as
many counterparts as may be required; and it shall not be necessary that the
signature of, or on behalf of, each party, or that the signatures of the persons
required to bind any party, appear on one or more such counterparts. All
counterparts shall collectively constitute a single agreement

4. Agreement Remains in Effect. Subject to the specific amendments and
agreements set forth in this Second Amendment, the Agreement shall remain in
full force and effect without modification.

[SIGNATURES ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller and Purchaser have caused this Second Amendment to be
signed as of the date first above written.

 

SELLER:     TWIN CITY CROSSING, LLC, a Georgia limited liability company     By:
  Du Rhone Group, Ltd., its Manager       By:  

/s/ Neil R. Smith

        Neil R. Smith         Executive Vice President PURCHASER:     WHEELER
INTERESTS, INC.     By:  

/s/ Jon S. Wheeler

    Name:  

JON S. WHEELER

    Its:  

PRESIDENT/CEO

 

2